   Case: 1:19-cv-06386 Document #: 84 Filed: 11/02/20 Page 1 of 2 PageID #:11145




                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

     FRIDA KAHLO CORPORATION,

               Plaintiff,                                        Case No.: 1:19-cv-06386

     v.                                                          Judge Charles P. Kocoras

     THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Sidney I. Schenkier
     ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

               Defendants.

                                SATISFACTION OF JUDGMENT

          WHEREAS, a judgment was entered in the above action on December 5, 2019 [50] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                                 DEFENDANT
                    888                           Aelfric Eden Official Store


          THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-06386 Document #: 84 Filed: 11/02/20 Page 2 of 2 PageID #:11146



  DATE D: October 30, 2020                      Respectfully submitted,




                                                Yanling Jiang (Bar No. 6309336)
                                                JiangIP LLC
                                                111 West Jackson Blvd., Suite 1700
                                                Chicago, Illinois 60604
                                                Telephone: 312-675-6297
                                                Email: yanling@jiangip.com

                                                ATTORNEY FOR PLAINTIFF




   Subscribed and sworn before me by Yanling Jiang, on this 30th of October, 2020.

  Given under by hand and notarial seal.




                                                Notary Public
                   MICHAEL SEVERT
                     Official Seal
       1    Notary Public • State of Illinois
       , My Commis sion Expires Sep 11, 2023
                                                            :tl
                                                State of ---------

                                                County of
